Citation Nr: 1545950	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck.

2.  Entitlement to service connection for arthritis of the right upper extremity, to include the shoulder.

3.  Entitlement to service connection for arthritis of the left upper extremity, to include the shoulder and elbow.

4.  Entitlement to service connection for arthritis of the right knee.

5.  Entitlement to service connection for arthritis of the left knee.

6.  Entitlement to service connection for arthritis of right ankle.

7.  Entitlement to service connection for arthritis of the left ankle.

8.  Entitlement to service connection for gout of the right foot.

9.  Entitlement to service connection for gout of the left foot.

10.  Entitlement to service connection for chloracne.

11.  Entitlement to service connection for an acquired psychiatric disability, to include nervousness and adjustment disorder with mixed depression and anxiety.

12.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard Rhea, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is currently with the RO in Montgomery, Alabama  

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but has since withdrawn his request.

All issues, except the issues of entitlement to service connection for chloracne and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of chloracne or any other acneform disorder related to his active military service.

2.  The Veteran's bilateral hearing loss was at least as likely as not caused by or related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chloracne have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Chloracne

The Veteran is seeking entitlement to service connection for chloracne.  

The Board notes that VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

However, while the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides, the Board can find no evidence that the Veteran has ever been diagnosed with chloracne or any other acneform disease.  Indeed, the available medical records show no evidence of current treatment for any skin condition and the Veteran has not described either a current or past skin condition in his statements to VA.  

The Board is grateful for the Veteran's honorable service and concedes he was presumptively exposed to herbicides in Vietnam.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise for any acneform disease.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Under VA regulations, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, as there is neither medical nor lay evidence that the Veteran has actually been diagnosed with the claimed disability, entitlement to service connection for chloracne must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Hearing Loss

The Veteran is also seeking entitlement to service connection for bilateral hearing loss, which he has argued is due to acoustic trauma in service.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
 
The Veteran was afforded a VA examination in February 2011.  At that time, he reported that in service, he operated heavy equipment and was in a combat area while in Vietnam.  He denied having any ear protection.  He reported being near a mine when it blew up and complained that he did not hear well after that.  Post-service, he also operated heavy machinery, but stated that he had ear protection.  

Audiological testing established that the Veteran meets the statutory criteria for a current hearing loss disability, but the examiner was unable to determine whether the Veteran's current hearing loss is related to service without resorting to speculation.  She noted that at separation from service, the Veteran was administered a whispered voice test, rather than the more accurate pure tone test, making it impossible to establish whether the Veteran met the criteria for a hearing loss disability at separation from service or experienced a significant threshold shift during his active service.  

Based on the above evidence, the Board finds that entitlement to service connection for bilateral hearing loss should be granted.  The evidence in this case is essentially in equipoise- the Veteran had noise exposure both during and after his active military service, either of which could have caused his current hearing loss, and the VA audiologist who reviewed the evidence has determined that it impossible to determine the etiology of the Veteran's current disability without resorting to speculation.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  However, no such examination for chloracne is necessary; the evidence does not rise to the low level required to procure an examination, given the paucity of lay and medical evidence.  Therefore, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for arthritis affecting multiple joints, as well as an acquired psychiatric disability.

The Veteran has claimed he suffers from joint disabilities affecting the neck, bilateral upper extremities including the shoulders and left elbow, bilateral knees, bilateral ankles, and feet.  The record reflects that the Veteran has a general diagnosis of gouty arthritis, as well as a history of complaints of pain in the claimed joints, although he has not specifically been diagnosed with arthritis in each claimed joint.  

Service treatment records are negative for any injury or disease affecting any of the Veteran's joints, but the Veteran has claimed that during his deployment in Vietnam, his work as a heavy equipment operator with the engineering corps placed him in close proximity to land mine explosions and he has suggested that this trauma caused or contributed to his current joint problems.  On remand, the Veteran should be afforded a VA examination to identify his current joint disabilities, if any, and for each claimed disability determine whether it is at least as likely as not that it was caused by or related to the Veteran's active military service.

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, which has been variously claimed as nervousness, PTSD, and adjustment disorder with mixed depression and anxiety and which the Veteran attributes to exposure to traumatic events in Vietnam.  An October 2010 VA examination diagnosed the Veteran with adjustment disorder with mixed depression and anxiety, but failed to identify the etiology of this condition.  On remand, an addendum medical opinion should be obtained to clarify whether the Veteran's current acquired psychiatric disability is related to his active military service.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his arthritis/joint disabilities.  

The examiner is asked to determine whether the Veteran has a disability of:
      a) the neck or cervical spine
b) the right upper extremity, to include the right shoulder
c) the left upper extremity, to include the left shoulder and left elbow
      d) the right knee
      e) the left knee
      f) the right ankle
      g) the left ankle
      h) the right foot
      i) the left foot

For each identified disability, the examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each disability diagnosed, the examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner should accept as credible the Veteran's testimony that his close proximity to a mine explosion in service exposed him to physical trauma.

A complete rationale for the requested opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also refer the Veteran's claims folder to a VA psychiatrist or psychologist for an addendum medical opinion. 

The examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for the requested opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


